DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 9-15 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-3, 9-10, 21-24, the cited prior art of record does not teach or suggest an method with over other claim features “storing, in the computer-based memory of the solid state illumination device, information that characterizes one or more optical properties of other optical elements in the solid state illumination device, wherein the other optical elements comprise one or more optical filters in an optical path for each respective one of the plurality of LEDs, wherein the information that characterizes the one or more optical properties of other optical elements in the solid state illumination device comprises cutoff frequencies associated with the one or more optical filters; and determining, with a computer-based processor of the solid state illumination device, an amount by which the electrical current to the tested LED should be adjusted, and wherein the amount by which the electrical current to the tested LED should be adjusted is determined based on the relationship: P(T, I)=∫.sub.λ1.sup.λ2S.sub.PI(λ, T, I)*T(λ,T, I)dλ where: T represents a measured temperature associated with the tested LED, I represents the tested LED's driving current, P (T, I) is power delivered to the optical output by the tested LED, λ represents the tested LED's wavelength, S.sub.PI(λ, T, I) represents a spectral intensity of the tested LED as a function of the LED's wavelength λ, temperature T and driving current I, T (λ, I, T) represents a transmission function (for any optical filters and/or other optical components in a light path of the tested LED), and λ.sub.1 and λ.sub.2 define a spectral band for the LED light that reaches the optical output.” as recited in claim 1.
In regards to claims 11-15, 20 and 25-28, the cited prior art of record does not teach or suggest an method with over other claim features “wherein the computer-based memory of the solid state illumination device stores information that characterizes one or more optical properties of the other optical elements in the solid state illumination device, wherein the other optical elements comprise one or more optical filters in an optical path for each respective one of the plurality of LEDs, wherein the information that characterizes the one or more optical properties of other optical elements in the solid state illumination device comprises cutoff frequencies associated with the one or more optical filters, and wherein the amount by which the electrical current to the tested LED should be adjusted is determined based on the relationship: P(T, I)=∫.sub.λ1.sup.λ2S.sub.PI(λ, T, I)*T(λ,T, I)dλ where: T represents a measured temperature associated with the tested LED, I represents the tested LED's driving current, P (T, I) is power delivered to the optical output by the tested LED, λ represents the tested LED's wavelength, S.sub.PI(λ, T, I) represents a spectral intensity of the tested LED as a function of the LED's wavelength λ, temperature T and driving current I, T (λ, I, T) represents a transmission function (for any optical filters and/or other optical components in a light path of the tested LED), and λ.sub.1 and λ.sub.2 define a spectral band for the LED light that reaches the optical output.” as recited in claim 11.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Harbers et al [US 2014/0291557 A1] who teaches An optical system comprising a light source comprising a plurality of light emitting elements (LEEs) is presented. The light source is mounted on the same substrate or chip board so that the LEEs are in thermal contact with each other such as to enable thermic conduction and heat transfer between the LEEs. The system is switchable between light source modes in which different light emitting elements or a different number of light emitting elements is switched in an on mode and in a down mode respectively.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844